United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2260
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Thomas Alfred Brydon,                   *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 2, 2007
                                Filed: April 10, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Thomas Alfred Brydon (Brydon) challenges the 210-month sentence imposed
by the district court1 following his guilty plea to conspiracing to manufacture
methamphetamine. He argues the district court erred by treating him as a career
offender and declining to sentence him below his advisory United States Sentencing
Guidelines range based on his extraordinary post-offense, pre-arrest rehabilitation.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We disagree. The district court correctly concluded Brydon qualified as a
career offender based on his Iowa felony convictions for conspiring to deliver a
controlled substance and operating a vehicle without the owner’s consent. See
U.S.S.G. § 4B1.1(a) (stating a defendant is a career offender if the defendant “has at
least two prior felony convictions of either a crime of violence or a controlled
substance offense”); United States v. Lindquist, 421 F.3d 751, 755 (8th Cir. 2005)
(concluding an Iowa offense for operating a vehicle without the owner’s consent is a
crime of violence for purposes of the career-offender enhancement).

       To the extent Brydon challenges the district court’s refusal to depart from the
applicable advisory Guidelines range, that matter is unreviewable because the court
recognized its authority to depart but simply found Brydon’s rehabilitation was not
sufficiently extraordinary to warrant departure, and further, that departure would run
afoul of the sentencing factors under 18 U.S.C. § 3553(a). United States v. Lynch,
477 F.3d 993, 998 (8th Cir. 2007); United States v. Van Zee, 373 F.3d 869, 870 (8th
Cir. 2004) (holding discretionary decision not to grant departure is not reviewable
unless the record shows the court failed to recognize its authority to depart or had an
unconstitutional motive). As to the reasonableness of the sentence, the district court
fully and explicitly considered the factors enumerated in 18 U.S.C. § 3553(a) in
imposing Brydon’s sentence and fashioned a sentence reflective of those factors. See
United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (explaining an
unreasonable sentence may be exhibited by the district court’s failure to consider a
relevant factor, by undue reliance on irrelevant factor, or by a clear error of judgment).

      For these reasons, we affirm.
                      ______________________________




                                           -2-